Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00464-CR

                                      Troy David CAMPEAU,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 16-755-CR
                            Honorable Kirsten Cohoon, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 19, 2021

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant Troy David Campeau was convicted by a jury of the Class A misdemeanor

offense of burglary of a vehicle. See TEX. PENAL CODE ANN. § 30.04(a), (d). Campeau was

sentenced to a term of nine-months’ confinement in the Kendall County Jail and a fine of $2,000.

Campeau now appeals.

           Campeau’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw.

Counsel concludes that this appeal is frivolous and without merit. Counsel provided Campeau
                                                                                                       04-19-00464-CR


with a copy of the brief and the motion to withdraw as well as a copy of the appellate record.

Counsel also informed Campeau of his right to review the record and to file his own brief. See

Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State, 954 S.W.2d

83, 85–86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Campeau thereafter filed a pro se brief.

         After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed, and appellate

counsel’s motion to withdraw is granted. 1 See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at

177 n.1.

                                                            Rebeca C. Martinez, Chief Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Campeau wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a
pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed in the Court of Criminal Appeals, see id. R. 68.3, and any
such petition must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R.
68.4.


                                                          -2-